Name: Commission Regulation (EC) NoÃ 1581/2006 of 23 October 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 24.10.2006 EN Official Journal of the European Union L 293/1 COMMISSION REGULATION (EC) No 1581/2006 of 23 October 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 23 October 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 64,3 096 31,1 204 40,0 999 45,1 0707 00 05 052 109,1 096 30,8 999 70,0 0709 90 70 052 101,1 204 47,7 999 74,4 0805 50 10 052 66,9 388 65,7 524 58,0 528 57,4 999 62,0 0806 10 10 052 92,5 400 192,3 999 142,4 0808 10 80 388 79,4 400 113,1 404 100,0 800 138,3 804 140,2 999 114,2 0808 20 50 052 109,0 400 199,1 720 51,9 999 120,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.